Citation Nr: 0933650	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  98-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a 
lumbar spine injury.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2003 and June 2006 for further 
development.  

Service connection has already been established for a scar 
associated with removal of a pilonidal cyst.  In the 
following decision, discussion of the lumbar spine disability 
issue addresses lumbar spine disability separate from the 
service-connected scar.


FINDINGS OF FACT

1.  Cervical spine disability was not manifested during the 
Veteran's active duty service or for several years after 
service, nor is current cervical spine disability otherwise 
related to service or to injury during service.

2.  Lumbar spine disability was not manifested during the 
Veteran's active duty service or for several years after 
service, nor is current lumbar spine disability otherwise 
related to service or to injury during service.


CONCLUSIONS OF LAW

1.  Residuals of a cervical spine injury were not incurred in 
or aggravated by the Veteran's active duty service, nor may 
they be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Residuals of a lumbar spine injury were not incurred in 
or aggravated by the Veteran's active duty service, nor may 
they be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) -Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003, 
November 2004, January 2005, and June 2006, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in a July 2009 
supplemental statement of the case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The June 2006 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) -Duty to Notify

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in May 2009, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he injured his cervical and lumbar 
spines during service.  At his May 2009 VA examination, he 
stated that he was standing on a ladder stowing away deck 
hoses.  He was about 15 feet off the ground when his ship 
listed.  The Veteran was thrown against a signal flare 
(hitting the flare with his lumbar spine and tailbone).  He 
stated that he was sent 40 feet in the air towards the water 
before a lifeline caught his neck and threw him in the 
opposite direction.  He reported that he had a lumbar 
operation a month or two later, and a second operation at 
Oaknoll Naval hospital in August 1968.  His condition 
improved for nine years; but then he started missing work due 
to the pain.  The Veteran reported that the accident occurred 
on November 12, 1966, and that he underwent lumbar 
discectomies in December 1966 and August 1968.  

The Veteran also filed a July 2006 Authorization and Consent 
Form (Form 21-4142) in which he stated that his first surgery 
was aboard the U.S.S. Oriskany.  

The service treatment records reflect that in July 1968, the 
Veteran sought treatment for a pilonidal cyst.  It was noted 
that he suffered blunt trauma to his back 22 months earlier 
(which the Board notes would have been approximately 
September 1966).  Examination of the back revealed a scar at 
the pilonidal region with a fluctuant, tender mass just 
inferior to that area.  [As noted in the introduction, 
service connection has already been established for this 
scar.]  The Veteran underwent excision of the pilonidal cyst.  
He was diagnosed with a recurrent pilonidal sinus.  There 
were no treatment records regarding the Veteran's cervical or 
lumbar spine.  A September 1968 separation examination 
yielded normal findings.  Scars were noted on the left wrist, 
left eye, upper left arm (vaccination scar), and as a result 
of circumcision.  No scars were noted on the back or neck.  

In response to the Veteran's Authorization and Consent Form, 
the RO sought additional records from the U.S.S. Oriskany.  
The only records that were found were in regards to an 
elective circumcision in October 1967.  

The Veteran submitted an additional July 2006 Authorization 
and Consent Form (Form 21-4142) in which he stated that he 
reinjured his back sometime in 1969, 1970, 1971 when he was 
working on a greenhouse.  He stated that he was replacing 
panes of glass when he slipped and fell.  The Board notes 
that an injury in 1969, 1970, or 1971 would not have been 
during active duty service.  

Post service medical records reflect that the Veteran sought 
treatment for low back pain in March 1975.  He reported that 
he fell through a roof six months before and landed onto 
concrete on his back.  The March 1975 report stated that the 
Veteran (who works in a nursing home) aggravated the injury 
while lifting a heavy patient.  Other reports reflect that 
the Veteran sought treatment for cervical spine pain in May 
1975, and for back pain secondary to injury in September 
1975.  A November 1977 report stated that in 1964, the 
Veteran fell while on a ship and that he developed a cyst of 
the low back.  The cysts were removed in 1966 and 1968 and 
the Veteran "did well until 1974 when he fell through a 
greenhouse roof 18 ft. and landed on his back.  Contused his 
back and off work four months."   

As noted above, the Veteran underwent a VA examination in May 
2009.  The examiner reviewed the claims file in conjunction 
with the examination.  Based on what he was told by the 
Veteran, the examiner listed the date of onset of the 
disabilities as November 12, 1966 (the date that the Veteran 
was allegedly thrown from a ladder and into a signal flare 
while aboard his ship).  The Veteran reported numbness, 
paresthesias, unsteadiness, and weakness.  He denied 
incapacitating episodes, flare-ups, fatigue, decreased 
motion, stiffness, spasms, and pain.  Upon examination, the 
Veteran's posture and head position were normal.  He had 
antalgic right sided limping.  He had no abnormal spine 
curvatures.  The right side of the Veteran's cervical spine 
and the right side of the thoracic sacrospinalis had atrophy, 
pain with motion, tenderness, and weakness.  The Veteran had 
active range of motion of the cervical spine as follows:  0-
45 degrees of flexion; 0-30 degrees of extension; 0-45 
degrees of left lateral flexion; 0-30 degrees of right 
lateral flexion; 0-75 degrees of left lateral rotation; and 
0-60 degrees of right lateral rotation.  There was no 
objective evidence of pain on active range of motion.  There 
was no objective evidence of pain or additional limitation of 
motion after repetitive motion.  

The Veteran had active range of motion of the thoraco-lumbar 
spine as follows:  0-75 degrees of flexion; 0-20 degrees of 
extension; 0-30 degrees of left lateral flexion; 0-20 degrees 
of right lateral flexion; 0-75 degrees of left lateral 
rotation; and 0-45 degrees of right lateral rotation.  There 
was no objective evidence of pain on active range of motion.  
There was no objective evidence of pain or additional 
limitation of motion after repetitive motion.  The Veteran 
was diagnosed with degenerative disc disease of the cervical 
spine with bilateral radiculopathy and right arm atrophy and 
bilateral loss of sensation; and degenerative disc disease of 
the lumbosacral spine with right lower extremity 
radiculopathy and atrophy and loss of sensation.  

In forming the examiner's opinion, he stated that he reviewed 
the service treatment records, and the VA records; but not 
the private medical records.  He stated that the Oaknoll 
records (where the Veteran allegedly underwent a second 
lumbar discectomy) could not be found.  He noted that there 
were a number of entries related to the spine problem shortly 
after service.  The examiner stated that "THE VETERANS 
CURRENT SPINE PROBLEMS ARE AT LEAST AS LIKELY AS NOT (50/50 
PROBABILITY) CAUSED BY OR A RESULT OF HIS INSERVICE INJURIES.  
Back and neck injury onboard ship resulting in lumbar surgery 
while in the service twice."  [Emphasis in original].  
However, the rationale for the examiner's opinion shows that 
the opinion was subject to the condition that the Oaknoll 
records be found, and that they reflect evidence of back 
surgery.  Specifically, the examiner stated:  "The Veteran 
has led a traumatic life during and post service.  He had a 
severe [motor vehicle vs. pedestrian] injury post service 
with months of hospitalization.  However, no back injury is 
noted in the hospital records.  Unfortunately, the Oaknoll 
records are not available to confirm.  If the Oaknoll record 
is confirmatory for back surgery which would confirm the 
Veteran's inservice injury, then it is at least as likely as 
not that the current severe [degenerative disc disease] of 
the cervical spine with radiculopathy, atrophy and weakness 
and the [degenerative disc disease] of the lumbar spine with 
radiculopathy, atrophy, weakness are all the result of his 
service injury aboard ship.  The first operation was on board 
the aircraft carrier which records may not have been 
accumulated with his current file." [Emphasis added].  

The Board notes that in offering a positive opinion of an 
etiological relationship, the May 2009 VA examiner relied on 
the unsupported history supplied by the appellant.  The 
examiner's rationale for his opinion makes it clear that the 
opinion was contingent on the Veteran having incurred an 
inservice injury that resulted in two back surgeries 
(specifically lumbar discectomies).  However, he then 
admitted that no such records substantiate the Veteran's 
claims that he underwent these surgeries.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the appellant, where that history is unsupported 
by the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  The Board may reject a medical opinion 
that is based on facts provided by the appellant that have 
been found to be inaccurate or because other facts present in 
the record contradict the facts provided by the appellant 
that formed the basis for the opinion. See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).

The service medical records reflect that the Veteran 
underwent surgery for the excision on a pilonidal cyst in 
July 1968.  Post service medical evidence (particularly a 
November 1977 outpatient treatment report) substantiates that 
the Veteran had cysts removed from his low back in 1966 and 
1968.  The records also reflect that the Veteran did not have 
a back disability until 1974, when he fell through a 
greenhouse roof.  The Board does not dispute that the 
Veteran's contention that he underwent two surgeries while in 
service.  However, the record suggests that these surgeries 
were for the removal of pilonidal cysts from the back.  There 
is no evidence that he underwent surgeries for disabilities 
of either the cervical or lumbar spines.  To the contrary, 
the Veteran's separation examination was normal, and there 
are no post service treatment records reflecting any cervical 
or lumbar spine disability until after his 1974 fall from a 
greenhouse roof (which occurred approximately six years after 
the Veteran was discharged from active duty).  

At this point the Board would stress the great probative 
significance of the report of the September 1968 discharge 
examination.  This is precisely the place where any cervical 
or lumbar spine abnormalities would have been recorded.  
However, the spine was clinically evaluated as normal.  The 
Board notes that the Veteran in at least one communication 
admits that his memory is not very good.  The Board is left 
with the impression that the surgeries during service which 
the Veteran has indicated were for treatment of his back were 
in fact the surgical procedures which treated the pilonidal 
cyst.  Although the Veteran may have suffered trauma to the 
back during service as he indicated, it appears that trained 
military medical personnel did not report any disorders other 
than the cyst.  This along with the clinically normal 
separation examination is persuasive competent evidence that 
there were not cervical or lumbar spine disorders during 
service or at the time of discharge examination.  

In sum, the Board finds that although the service treatment 
records reflect blunt trauma to the Veteran's back, there is 
no evidence of a cervical or lumbar spine disability while in 
service.  As noted above, that an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Moreover, there is no evidence of a cervical or lumbar spine 
disability until after the Veteran sustained a post service 
injury to the back which occurred six years after service.  
Without evidence of an in service disability; and without a 
competent medical opinion (supported by the medical evidence) 
linking his current disability to service, the Board finds 
that a preponderance of the evidence weighs against the 
Veteran's claims.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for residuals of a cervical 
spine injury and residuals of a lumbar spine injury must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to both issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


